           Case 3:18-cv-00437-RCJ-WGC Document 300 Filed 08/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   RANDALL HIX, LIANA HIX,              )
                                          )
10             Plaintiffs,                )
                                          )
         vs.                              )                       3:18-cv-00437-RCJ-WGC
11
                                          )
                                          )                              ORDER
12   ZIMMER BIOMET HOLDINGS, INC., et al. )
                                          )
13             Defendants.                )
                                          )
14                                        )

15          The parties move for leave to file overlength briefs. Plaintiffs’ move to file a 40-page

16   opposition briefs to Defendants’ motion for summary judgment. (ECF Nos. 281, 286.) 1 Defendants

17   also seek leave to file a 25-page reply briefs in support of their Motions for Summary Judgment.

18   Typically, such briefs are limited to 30 pages and 20 pages respectively. LR 7-3(a). A court may

19   however extend this limit for good cause. Id. The Court finds such good cause here. The case

20   involves numerous complex legal theories and exhibits that cannot be thoroughly analyzed within

21   the typical page limits. As such, the Court grants these motions.

22   ///

23
     1
24    Plaintiffs filed this motion twice: ECF Nos. 281 and 286. The Court will consider the latter
     amended motion and deny the former as moot.

                                                  1 of 2
          Case 3:18-cv-00437-RCJ-WGC Document 300 Filed 08/04/21 Page 2 of 2




 1                                      CONCLUSION

 2         IT IS HEREBY ORDERED that Motion for Leave to File Excess Pages (ECF No. 281) is

 3   DENIED AS MOOT.

 4         IT IS FURTHER ORDERED that Amended Motion for Leave to File Excess Pages (ECF

 5   No. 286) is GRANTED.

 6         IT IS FURTHER ORDERED that Motion for Leave to File Excess Pages (ECF No. 296)

 7   is GRANTED.

 8         IT IS SO ORDERED.

 9   Dated August 4, 2021.

10

11                                          _____________________________________
                                                      ROBERT C. JONES
12                                                 United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                            2 of 2
